                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


AISHAH SHAFIQ                                                          CIVIL ACTION

VERSUS                                                                      No. 18-8666

OCHSNER HEALTH SYSTEM ET AL.                                                SECTION I


                                ORDER & REASONS

      Before the Court is defendants Ochsner Clinic Foundation (“Ochsner”), dba

Ochsner Clinical School, (“OCS”) and University of Queensland’s (“UQ”) (together,

“defendants”) motion 1 to dismiss plaintiff Aishah Shafiq’s (“Shafiq”) amended

complaint. Shafiq opposes the motion. 2 In her response, Shafiq requests leave to

amend her complaint in the event that the Court grants any part of defendants’

motion to dismiss. 3 For the following reasons, defendants’ motion to dismiss is

granted in part and denied in part. Shafiq’s request for leave to file another amended

complaint is denied.

      After defendants filed their motion to dismiss and Shafiq filed her response,

the Court granted Shafiq’s unopposed motion for leave to file a second amended

complaint. 4 After Shafiq filed her second amended complaint, 5 defendants filed a

reply in support of their motion to dismiss, 6 asserting that Shafiq still has not alleged



1 R. Doc. No. 21.
2 R. Doc. No. 26.
3 R. Doc. No. 26, at 17.
4 R. Doc. Nos. 25, 27.
5 R. Doc. No. 28.
6 R. Doc. No. 32.
facts in her second amended complaint sufficient to warrant relief.       The Court,

therefore, considers defendants’ motion to dismiss as a motion to dismiss the second

amended complaint.

                                         I.

      Accepting all of the facts in Shafiq’s second amended complaint as true, they

are as follows:

      In 2009, UQ and Ochsner partnered to form the UQ Ochsner Clinical School

(“UQ-OCS”) to provide UQ students international experience, educate U.S. medical

students, and help increase physician recruitment at Ochsner. 7 Shafiq was a student

of the UQ-OCS Doctor of Medicine program. 8 Students of the UQ-OCS program

complete a four-year medical degree program; the first two, pre-clinical years are

spent in Australia and the final two clinical years are spent in New Orleans. 9 Shafiq

enrolled as an international student at UQ-OCS in 2013. 10

      Shafiq’s first year of medical school was “disappointing,” but she was permitted

to repeat her first year and complete her second year at UQ in Australia. Shafiq then

came to OCS in New Orleans to begin her third and fourth year clinical rotations. 11




7 R. Doc. No. 28, at 1, 3 ¶ 10.
8 R. Doc. No. 28, at 1, 3 ¶ 9.
9 R. Doc. No. 28, at 1, 4 ¶ 14
10 R. Doc. No. 28, at 4 ¶ 15. Shafiq holds a dual citizenship in the United States of

America and the Federation of Malaysia. See id. at 2 ¶ 1.
11 R. Doc. No. 28, at 4–5 ¶ 16.



                                          2
      The United States Medical Licensing Examination (“USMLE”) was scheduled

during Shafiq’s fifth rotation during her third year in the UQ-OCS program. 12 Shafiq

delayed sitting for the USMLE during her fifth rotation because she was concerned

that exam preparation would negatively impact her performance in the program; she

was also unsure whether she wanted to match with a residency in the United

States. 13 “Ignor[ing] her concerns,” UQ-OCS faculty advised Shafiq that she had to

sit for the USMLE if she wanted to be matched with a residency after graduation. 14

Although worried about the impact that exam preparation would have on her clinical

performance, she nevertheless followed the faculty’s advice “and attempted to juggle

the demands of completing her clinical studies, twelve-hour shifts, and studying for

the USMLE,” which she took a few weeks after her fifth rotation ended. 15 The

pressure of meeting these demands ultimately had a negative impact on Shafiq’s

mental and physical health. 16

      Shafiq might have been able to successfully navigate these challenges,

however, if not for her housemate and fellow UQ-OCS student’s (“H.B.”) mental

health issues. 17 The UQ-OCS faculty knew about H.B.’s ongoing mental health

issues. 18 Shafiq was forced to care for H.B. as her mental health deteriorated, which




12 R. Doc. No. 28, at 5 ¶ 18. Counsel for Shafiq explained to the Court that the USMLE
is offered many times throughout the year.
13 R. Doc. No. 28, at 5 ¶ 17.
14 R. Doc. No. 28, at 5 ¶ 18.
15 R. Doc. No. 28, at 5 ¶ 19.
16 R. Doc. No. 28, at 5 ¶ 20.
17 R. Doc. No. 28, at 5 ¶ 21.
18 R. Doc. No. 28, at 5 ¶ 22.



                                          3
impacted Shafiq’s own stress and mental health. 19 The night before Shafiq’s fifth

rotation final exams, H.B. suffered a complete mental break, requiring her to be

hospitalized. 20

       At 6:00 a.m. on the day of her final exams, Shafiq alerted UQ-OCS

administrator Scott Peters (“Peters”) to H.B.’s hospitalization, which prevented

Shafiq from sleeping or studying during the preceding eighteen hours. 21 Shafiq asked

Peters if she could postpone the multiple choice portion of her exam. 22       Peters

responded by providing Shafiq with “links” whereby she could postpone her exam,

and although he agreed that the circumstances interfered with her ability to study,

and he supported her request to defer her multiple choice exam, Peters “did not advise

her of any additional options, such as the option of withdrawing from the course

without academic penalty” or deferring her oral examinations. 23 Shafiq, thereafter,

“in her traumatized and sleep-deprived state,” deferred her multiple choice exam but

proceeded with her oral exam, which she failed. 24

       Shafiq appealed her failing grade in order to avoid expulsion from the

program. 25 Shafiq met with Associate Professor G. Dodd Denton, MD (“Dr. Denton”),

Deputy Head of OCS, and Melissa Johnson, Senior Clinical Education Administrator,




19 R. Doc. No. 28, at 6 ¶ 23.
20 R. Doc. No. 28, at 6 ¶ 23.
21 R. Doc. No. 28, at 6 ¶ 26.
22 R. Doc. No. 28, at 6 ¶¶ 25–26.
23 R. Doc. No. 28, at 6 ¶¶ 27–28.
24 R. Doc. No. 28, at 7 ¶ 29.
25 R. Doc. No. 28, at 7 ¶ 30.



                                          4
on December 15, 2016. 26 Dr. Denton informed Shafiq that she would receive a refusal

of enrollment because she failed her obstetrics and gynecology course due to her

performance on the oral exam. 27     Dr. Denton outlined the appeals process and

discussed Shafiq’s career path, but he was unclear about whether the UQ-OCS

faculty would support Shafiq’s appeal. 28

      As she was preparing her appeal, Shafiq met with Associate Professor

Leonardo Seoane, MD (“Dr. Seoane”), Head of OCS. Despite knowing about the stress

Shafiq was under at the time of her exam, Dr. Seoane did not inform Shafiq about

counseling services. 29 Dr. Seoane told Shafiq not to pursue her appeal because it was

futile and she was wasting their time. 30 Shafiq nevertheless pursued her appeal and

submitted it to Professor Robyn Ward (“Professor Ward”), the Acting Dean of the

Faculty of Medicine. 31 Shafiq completed her first rotation of her final year, around

March 2017, while her appeal was pending. 32

      Only 48 hours before the final exams for her second rotation of her final year,

in May 2017, Shafiq learned that Professor Ward denied her appeal. 33 On May 5,

2017, the day before Shafiq’s final exams, Dr. Seoane called Shafiq into his office,

berated her for pursuing her appeal, and told her to “stop pretending to be a medical




26 R. Doc. No. 28, at 7 ¶ 31.
27 R. Doc. No. 28, at 7 ¶ 32.
28 R. Doc. No. 28, at 7 ¶ 32.
29 R. Doc. No. 28, at 7 ¶ 33.
30 R. Doc. No. 28, at 7 ¶ 33.
31 R. Doc. No. 28, at 7 ¶ 34.
32 R. Doc. No. 28, at 8 ¶ 35.
33 R. Doc. No. 28, at 8 ¶ 36.



                                            5
student.” 34 Dr. Seoane told Shafiq not to pursue the next level of the appeal process

to the UQ-OCS Senate Student Appeals Committee (“student appeals committee”)

because she would lose the appeal, even if she succeeded in her rotations, and he

demanded that she tell him whether she intended to pursue an appeal to the student

appeals committee. 35 Shafiq appealed the decision to the student appeals committee

on May 15, 2017. 36 Shafiq also filed a grievance against Dr. Seoane “for using abusive

and humiliating speech.” 37

      Three days after Shafiq met with Dr. Seoane, Dr. Sean Waldron (“Dr.

Waldron”) failed Shafiq on her Clinical Participation Assessment (“CPA”) for

Orthopedics. 38 Shafiq asked Dr. Waldron for details relating to her failure and, after

five days, he responded by telling her that she failed based on her “initiative and

engagement,” but he would not provide any further details or specifics. 39 Shafiq then

asked Dr. Seoane to provide reasons for the failing grade. He explained that the

failing grade was due to her “nil-minimal participation in clinical activities” and

“unsatisfactory attendance.” 40   Dr. Seoane did not respond to Shafiq’s follow-up

inquiry into her alleged absences. 41




34 R. Doc. No. 28, at 8 ¶ 37.
35 R. Doc. No. 28, at 8 ¶ 38.
36 R. Doc. No. 28, at 8 ¶ 46.
37 R. Doc. No. 28, at 8 ¶ 40. Shafiq notes that Dr. Seoane used abusive language in

their meeting, but he apparently did not include his abusive remarks in the transcript
of the meeting. R. Doc. No. 28, at 8 ¶ 39.
38 R. Doc. No. 28, at 8 ¶ 41.
39 R. Doc. No. 28, at 8 ¶¶ 42–43.
40 R. Doc. No. 28, at 9 ¶ 44.
41 R. Doc. No. 28, at 9 ¶ 44.



                                          6
       Dr. Waldron was required to submit a form that demonstrated Shafiq’s failure,

but he did not submit that form until he returned from vacation. 42 Additionally, the

form was incomplete, “hastily and haphazardly filled out[,] and submitted mere hours

after Dr. Waldron returned from vacation—leaving hardly any time for all of the

attending doctors to confer and issue the failing grade, as required by UQ-OCS

policy.” 43

       The student appeals committee dismissed Shafiq’s appeal on August 11,

2017. 44 Shafiq later learned that Dr. Denton wrote a letter, dated May 23, 2017, to

the UQ Faculty of Medicine Academic Administration and Compliance Team Leader

that contained misleading statements and characterizations of Shafiq. 45 Specifically,

Dr. Denton suggested that Shafiq misrepresented the positive feedback she received

from a doctor during her general practice rotation, and Dr. Denton stated that Shafiq

had been rated as only “borderline” and “satisfactory.” 46 The comments Dr. Denton

referenced in his letter, however, were from a mid-rotation preliminary assessment

while Shafiq was referencing comments from her final assessment. 47

       Dr. Denton added that Shafiq’s poor academic performance, specifically, her

failure to pass the Step 1 test, would prohibit her from matching to a residency

program in the United States. 48 However, Shafiq had already informed Dr. Denton



42 R. Doc. No. 28, at 9 ¶ 45.
43 R. Doc. No. 28, at 9 ¶ 45.
44 R. Doc. No. 28, at 9 ¶ 47.
45 R. Doc. No. 28, at 9 ¶ 48.
46 R. Doc. No. 28, at 9 ¶ 48.
47 R. Doc. No. 28, at 9 ¶ 48.
48 R. Doc. No. 28, at 9 ¶ 49.



                                          7
that she did not intend to pursue a residency program in the United States. 49 Dr.

Denton also failed to mention the extreme circumstances—H.B.’s hospitalization—

that surrounded Shafiq’s failure in her clinical course. 50

      Shafiq supplemented her appeal to the student appeals committee advising

them that she believed that the failure was a deliberate attempt to sabotage her

appeal for reenrollment, but her supplement was not considered. 51

                                           II.

      Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district

court may dismiss a complaint or part of a complaint when a plaintiff fails to set forth

well-pleaded factual allegations that “raise a right to relief above the speculative

level.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor,

503 F.3d 397, 401 (5th Cir. 2007). “[A] motion to dismiss under 12(b)(6) is viewed

with disfavor and rarely granted.” Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013)

(internal quotations omitted). The complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547)).

      A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has



49 R. Doc. No. 28, at 10 ¶ 49.
50 R. Doc. No. 28, at 10 ¶ 49.
51 R. Doc. No. 28, at 10 ¶ 50.



                                            8
alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

       The Court will generally not look beyond the factual allegations in the

pleadings to determine whether relief should be granted. See Hicks v. Lingle, 370 F.

App’x 497, 498 (5th Cir. 2010); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). In

assessing the complaint, however, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). Furthermore, “the

Court must typically limit itself to the contents of the pleadings, including

attachments thereto.” Admins. of the Tulane Educ. Fund v. Biomeasure, Inc., 08-

5096, 2011 WL 4352299, at *3 (E.D. La. Sept. 6, 2011) (Vance, J.) (citing Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)). “The Court, however,

‘may review the documents attached to the motion to dismiss, e.g., the contract[ ] in

issue here, where the complaint refers to the documents and they are central to the

claim.’” Id. (quoting Kane Enters. v. MacGregor(USA) Inc., 332 F.3d 371, 374 (5th Cir.

2003)). “Dismissal is appropriate when the complaint ‘on its face show[s] a bar to

relief.’” Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark v.

Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)).

                                           III.

       Shafiq sets forth two causes of action in her second amended complaint: (1)

breach of contract and (2) breach of the covenant of good faith and fair dealing, both

pursuant to Louisiana law. The Court considers each in turn.



                                            9
                                            A.

      “It is generally held across the jurisdictions of the United States that the basic

legal relation between a student and a private university or college is contractual in

nature.” Guidry v. Our Lady of the Lake Nurse Anesthesia Program, 2014-0461, p. 6

(La. App. 1 Cir. 1/29/15); 170 So. 3d 209, 213 (citing Ross v. Creighton Univ., 957 F.2d

410, 416 (7th Cir. 1992)). “The terms of the contract are rarely delineated; however,

it is generally accepted that the catalogs, bulletins, circulars, and regulations of the

university made available to the student become part of the contract.” Id. (citations

omitted); see also I.F. v. Admins. of Tulane Educ. Fund, 2013-0696, p. 9 (La. App. 4

Cir. 12/23/13); 131 So. 3d 491, 498 (citing Babcock v. New Orleans Baptist Theological

Seminary, 554 So. 2d 90, 96–97 (La. Ct. App. 1989) (holding that the trial court did

not “err in holding that school publications given to students were part of the terms

of a ‘contract’ between a school and its students”)).

      “[I]n order to state a claim for breach of contract, the plaintiff must do more

than merely allege that a promise was inadequately performed; a plaintiff must point

to an identifiable contractual promise that the defendant failed to honor.” Guidry, 170

So. 3d at 214 (citing Ross, 957 F.2d at 417). “Such a claim does not require an inquiry

into the nuances of educational processes and theories, but rather, involves an

objective assessment of whether the institution made a good faith effort to perform

on its promise.” Id. (citing Ross, 957 F.2d at 417 (explaining that in a breach of

contract case, “the essence of the plaintiff’s complaint would not be that the




                                           10
institution failed to perform adequately a promised educational service, but rather

that it failed to perform the service at all”)).

              Nevertheless, courts have declined to apply contract law
              rigidly in these cases, when doing so would result in
              overriding a purely academic determination. When courts
              are asked to review the substance of genuinely academic
              decisions, they should show great respect for the faculty’s
              professional judgment and should not override that
              judgment unless it is a substantial departure from
              accepted academic norms as to demonstrate that the
              person or committee responsible did not actually exercise
              professional judgment. Determinations concerning a
              student’s qualifications rest in most cases on the subjective
              professional judgment of trained educators, who are the
              best judges of their student’s academic performance and
              his or her ability to master the required curriculum. As
              such, school authorities have absolute discretion in
              determining whether a student has been delinquent in
              [her] studies. This is especially the case regarding degree
              requirements in the health care field, when the conferral of
              a degree places the school’s imprimatur upon the student
              as qualified to pursue his chosen profession.

              Like the decision of an individual professor as to the proper
              grade for a student in his course, the determination
              whether to dismiss a student for academic reasons requires
              an expert evaluation of cumulative information and is not
              readily adapted to the procedural tools of judicial or
              administrative decisionmaking. Notwithstanding the
              strong public policy of judicial restraint in disputes
              involving academic standards, the decisions of educators
              are not completely immune from judicial scrutiny, and
              courts will intervene if an institution exercises its
              discretion in an arbitrary or irrational fashion.

Guidry, 170 So. 3d at 214–15 (citations omitted).

       Shafiq asserts that defendants breached their contract by denying her the

rights guaranteed by the Education Services for Overseas Students (“ESOS”) Act




                                            11
2000 and UQ’s policies and procedures. 52 Defendants do not dispute that the ESOS

national code and the UQ critical incident management procedures apply to Shafiq

and that the parties formed a contract.

      Defendants argue, however, that Shafiq has failed to sufficiently plead her

claim for breach of contract because she has not shown that UQ-OCS, an academic

institution, acted arbitrarily in its academic or disciplinary decisions, namely its

decision to expel Shafiq and deny her appeal. 53 Defendants assert that Shafiq must

meet the arbitrary and capricious standard because her “breach of contract claim is

inextricably intertwined with Defendants’ academic judgment to dismiss her for poor

academic performance.” 54 In response, Shafiq maintains that her claims are not

based on decisions that rely on defendants’ academic or professional judgment but,

rather, are based on defendants’ failure to uphold their “contractual obligations to

provide a case manager and take affirmative action to assist her following a traumatic

event, as well as pursue her grievance with stated policies.” 55

      Accepting the facts in the second amended complaint as true, the Court does

not view Shafiq’s breach of contract claim as a challenge to defendants’ pure or



52 R. Doc. No. 28, at 11. The Education Services for Overseas Students (“ESOS”) Act
2000 is a “framework [that] protects the rights of international students studying in
Australia,” and “sets out the standards that Australian institutions must meet in
offering education and training services to international students.”
StudyInAustralia.gov.au, https://www.studyinaustralia.gov.au/english/australian-
education/education-system/esos-act. Defendants attached the ESOS national code
provisions, as well as the UQ critical incident management procedures, to the motion
to dismiss. See R. Doc. Nos. 21-2, 21-3.
53 R. Doc. No. 21-1, at 8–9.
54 R. Doc. No. 32, at 3.
55 R. Doc. No. 26, at 9.



                                          12
genuine academic decisions that required defendants’ professional educational

judgment. Similarly, the Court’s consideration of Shafiq’s breach of contract claim

does not require an evaluation of her academic performance. Defendants are not

owed a heightened standard with respect to the breach of contract claims asserted

herein.

                                         i.

      Shafiq asserts that the ESOS Act requires that foreign students and

universities have a contract that governs their relationship, and that the student

must sign or otherwise accept the agreement. 56 Any materials provided to students,

such as catalogs, can become part of the agreement. 57 Therefore, Shafiq asserts,

defendants contracted with her and agreed to provide her the rights guaranteed by

the ESOS Act and other university materials. 58

      The ESOS national code, which Shafiq refers to in her second amended

complaint and which defendants attached to their motion, provides for student

support services. 59 “The registered provider must have a documented critical incident

policy together with procedures that cover[ ] the action to be taken in the event of a

critical incident, required follow up to the incident, and records of the incident and

action taken.” 60 A “critical incident” is defined by the ESOS national code as “a

traumatic event, or the threat of such (within or outside Australia), which causes



56 R. Doc. No. 28, at 10 ¶ 53.
57 R. Doc. No. 28, at 10 ¶ 53.
58 R. Doc. No. 28, at 11 ¶ 54.
59 R. Doc. No. 21-2, at 1.
60 R. Doc. No. 21-2, at 2 (ESOS National Code 6.4).



                                         13
extreme stress, fear, or injury.” 61 Critical incidents, according to the national code,

include, but are not limited to, missing students; severe verbal or psychological

aggression; death, serious injury, or any threat of these; natural disaster; and issues

such as domestic violence, sexual assault, and drug or alcohol abuse. 62 “Non-life

threatening events could still qualify as critical incidents.” 63

       UQ also provides its own critical incident management procedures on its

website, which defendants also attached to their motion to dismiss. 64 UQ defines a

“critical incident” as an “adverse incident or series of incidents that have the potential

to damage the University’s people, operations, environment and its long-term

prospects and reputation,” and it also incorporates the ESOS national code’s

definition. 65

       UQ’s critical incident management procedures provide for critical incident

management (“CIM”), “[t]he process by which the University builds resilience,

responds to and recovers from a critical incident,” as well as a critical incident

management team (“CITM”), which is a “group of staff members responsible for

carrying out the functions of planning for and responding to a critical incident.” 66

       UQ classifies critical incidents as minor, moderate, and major: 67

                 A minor incident or minor injury has a localized impact on
                 staff, students or members of the community and may


61 R. Doc. No. 21-2, at 2 (ESOS National Code 6.4).
62 R. Doc. No. 21-2, at 2 (ESOS National Code 6.4).
63 R. Doc. No. 21-2, at 2 (ESOS National Code 6.4).
64 See R. Doc. No. 21-3.
65 R. Doc. No. 21-3, at 1 (UQ Critical Incident Management Procedures 7.60.01 § 2).
66 R. Doc. No. 21-3, at 1 (UQ Critical Incident Management Procedures 7.60.01 § 2).
67 R. Doc. No. 21-3, at 1 (UQ Critical Incident Management Procedures 7.60.01 § 2).



                                            14
               entail minor property damage. The incident has been
               contained and is unlikely to escalate in severity. It can
               usually be handled by campus personnel at the
               organizational unit level using normal operating
               procedures.

               [A moderate event is] an incident or event, which has a
               localized impact on University operations and may
               threaten life or property, or could potentially escalate to a
               major incident. A moderate event might include also, the
               serious injury or death, of an individual student or staff
               member. A moderate event may involve the activation of
               an emergency response, and or [sic] the CIM Team.

               [A major event is] an incident or event that has a high
               impact or imminent severe adverse effect on University
               operations stemming from events such as explosion, large
               fire, shooting, material release, pandemic or natural
               disaster. It may entail or threaten to cause multiple
               fatalities or serious injuries and/or significant property
               damage or severe adverse media coverage. It is likely to
               involve an emergency response from relevant Queensland
               Emergency Services and would usually necessitate
               activating the CIM Team. 68

Based on the facts Shafiq alleges in her second amended complaint, Shafiq could have

only suffered a minor critical incident as a result of H.B.’s mental breakdown and

hospitalization because she does not allege any impact on University operations or a

threat to life or property.

         The UQ critical incident management procedure § 4 provides “procedure

statements” for each type of event.

               In the event of a critical incident affecting one or more
               members of [the] staff or students that is categorised as
               minor, and where a CIMT has not been activated, a case




68   R. Doc. No. 21-3, at 1 (UQ Critical Incident Management Procedures 7.60.01 § 2).

                                            15
             manager will be appointed to undertake the actions as
             outlined in Section 5. 69

      Shafiq asserts that the critical incident policy requires, at a minimum, the

appointment of a case manager in the event of a critical incident. 70 Thus, Shafiq

alleges that, by failing to provide Shafiq with a case manager following her alleged

critical incident in accordance with § 4, defendants breached their contract to abide

by these procedures. 71

      The Court cannot at this stage of the litigation conclude that Shafiq was not

owed a case manager in the wake of her alleged critical incident. However, the Court

questions whether this particular breach of contract claim would survive a motion for

summary judgment or trial. Specifically, the Court, reading UQ’s critical incident

management procedures in full, is skeptical that Shafiq suffered even a minor critical

incident as defined by UQ’s policies. Further, the Court questions whether Shafiq

would have been owed a case manager even if she did suffer a minor critical incident,

considering § 4 contemplates the appointment of a case manager to “undertake the

actions as outlined in Section 5,” which provides for communication with University

Security in the wake of an incident involving death, serious injury, or a threat to

life. 72 Furthermore, the Court notes that certain UQ polices Shafiq relies on do not

make specific mention of who should provide such services, whether it be a case

manager or other personnel.



69 R. Doc. No. 21-3, at 2 (UQ Critical Incident Management Procedures 7.60.01 § 4).
70 R. Doc. No. 28, at 11 ¶ 55; R. Doc. No. 21-1, at 11.
71 R. Doc. No. 26, at 11–12; see also R. Doc. No. 28, at 11–12, ¶ 59.
72 R. Doc. No. 21-3, at 2 (UQ Critical Incident Management Procedures 7.60.01 § 5).



                                         16
      Nevertheless, the Court finds that Shafiq has alleged facts sufficient to state a

plausible claim for relief, and her breach of contract claim as to defendants’ breach of

their critical incident management procedures survives the Rule 12(b)(6) pleading

standard.

                                          ii.

      The Court finds that Shafiq has not pled facts sufficient to establish a claim

for breach of contract on the basis that defendants violated UQ’s student grievance

resolution policies. 73 Shafiq relies only on Dr. Denton’s May 23, 2017 letter.

      Shafiq asserts that the student grievance resolution policies require faculty to

“act fairly and impartially” and “exercise independent judgment at all times about

the particular complaint or appeal.” 74 Specifically, she asserts that “staff who have

‘previously advised’ a student in relation to their appeal ‘must not be involved in

undertaking an investigation or in a decision-making capacity in relation to that

student’s appeal.’” 75 Shafiq alleges that Dr. Denton, who advised Shafiq regarding

the appeals process, violated the procedure by submitting the May 23, 2017 letter,

which recommended refusal of enrollment, to the UQ Faculty of Medicine Academic

Administration and Compliance Team Leader. Dr. Denton allegedly submitted his

letter to the compliance team leader while Shafiq’s appeal was pending before the

student appeals committee and after Professor Ward had already denied Shafiq’s




73 R. Doc. No. 26, at 13.
74 R. Doc. No. 28, at 12 ¶ 60.
75 R. Doc. No. 28, at 12 ¶ 60 (quoting Student Grievance Resolution Policy 3.60.02(b)

¶¶ 8.1, 8.3).

                                          17
appeal. Shafiq alleges that Dr. Denton’s letter “likely” factored into the decisions of

both Professor Ward and the student appeals committee, but Professor Ward could

not have reviewed the letter because the letter is dated after Professor Ward denied

Shafiq’s appeal. 76

         Shafiq does not allege that Dr. Denton made any decisions as to her appeal—

only that his recommendation was improper.           Shafiq does not explain who the

compliance team leader was, nor does she allege what role, if any, the compliance

team leader had with respect to her appeal to the student appeals committee.

Furthermore, Shafiq does not allege that the student appeals committee reviewed Dr.

Denton’s letter at all; she only alleges that it “likely” factored into the student appeals

committee’s decision. Such conclusory allegations cannot survive defendants’ Rule

12(b)(6) challenge.

         But regardless of the compliance team leader’s role, the submission of Dr.

Denton’s letter was not a breach of the stated policies.             Dr. Denton’s letter

recommending refusal of enrollment cannot be construed as “undertaking an

investigation” or exercising “decision-making capacity” with respect to Shafiq’s

appeal to the student appeals committee. Therefore, Shafiq has not pled facts that

allege any more than the mere possibility of recovery, and her claim that Dr. Denton’s

letter breached UQ’s student grievance resolution policies cannot proceed forward as

an independent breach of contract claim.




76   R. Doc. No. 28, at 9 ¶ 48.

                                            18
       The parties should be aware, however, that to the extent the Court has made

any specific findings with respect to the pleading of a breach of contract cause of

action, Shafiq is not necessarily precluded from attempting to introduce evidence of

factual matters that do not, by themselves, amount to an independent cause of action.

                                             B.

       Shafiq’s second cause of action is that defendants breached the implied

covenant of good faith and fair dealing. Defendants argue, again, that Shafiq is

challenging defendants’ academic judgment and that she has not pled facts sufficient

to demonstrate arbitrary and capricious conduct. While Louisiana law recognizes the

implied covenant of good faith and fair dealing, neither party has identified a case in

which a Louisiana court has applied the arbitrary and capricious standard to this

particular cause of action.

       “Under Louisiana law, ‘a party to a contract has an implied obligation to put

forth a good faith effort to fulfill the conditions of the contract.’” Biomeasure, 2011

WL 4352299, at *6 (quoting Bloom’s Inc. v. Performance Fuels, LLC, 44, 259, p. 5 (La.

App. 2 Cir. 7/1/09); 16 So. 3d 476, 480); see also Brill v. Catfish Shaks of America, Inc.,

727 F. Supp. 1035, 1039 (E.D. La. 1989) (“As a general rule, there is an implied

covenant of good faith and fair dealing in every contract.”). “To state a cause of action

for breach of the duty of good faith and fair dealing, ‘the plaintiff must allege that the

defendant’s actions were prompted by fraud, ill will, or sinister motivation.’”

Biomeasure, 2011 WL 4352299, at *6 (quoting Commercial Nat’l Bank v. Audubon

Meadow P’ship, 556 So. 2d 1136, 1139 (La. Ct. App. 1990)). “A mere failure to fulfill



                                            19
an obligation, without a showing of intent or ill will, does not constitute a breach of

good faith.” Id. (citing Brill, 727 F. Supp. at 1041).

      “The Fifth Circuit, relying on Bond v. Broadway, 607 So. 2d 865 (La. Ct. App.

1992), provided the following definition of bad faith:

             [t]he opposite of ‘good faith,’ generally implying or
             involving actual or constructive fraud, or a design to
             mislead and deceive another, or a neglect or refusal to
             fulfill some duty or some contractual obligation, not
             prompted by an honest mistake as to one’s rights or duties
             but by some interested or sinister motive. The term bad
             faith means more than mere bad judgment or negligence,
             it implies the conscious doing of a wrong for dishonest or
             morally questionable motives.”

Id. (quoting Industrias Magromer Cueros y Pieles S.A. v. La. Bayou Furs Inc., 293

F.3d 912, 922 (5th Cir. 2002)).

      Shafiq alleges that Dr. Denton’s letter and Dr. Waldron’s failing grade were in

retaliation for pursing her appeal. Shafiq’s claim is supported by her allegations that

Dr. Denton tried to influence the student appeals committee’s decision by

recommending refusal of enrollment; 77 that Dr. Denton based his recommendation on

mischaracterizations of Shafiq’s academic record and misrepresentations about her

obtaining a residency; 78 that Dr. Seoane “berated” Shafiq about pursing her appeal

and told her “that it did not matter if she were successful in later rotations because




77 See R. Doc. No. 28, at 13 13–14 ¶¶ 69–70 (citing Student Grievance Resolution
Policy 3.60.02(a), ¶ 2, 3.60.02(b), ¶ 3).
78 R. Doc. No. 28, at 14 ¶ 71.



                                            20
she was going to lose the appeal;” 79 and that Dr. Waldron failed Shafiq on her CPA

but provided little to no reasons for the failing grade. 80

       The Court questions the viability of some of Shafiq’s allegations, such as the

faculty’s obligation to inform Shafiq about her alleged options to withdraw from a

course without academic penalty and the faculty’s obligation to activate an alleged

academic intervention strategy if her academic performance was “poor.” 81 At this

stage of the proceedings, however, the Court finds that Shafiq has pled sufficient facts

to survive a Rule 12(b)(6) motion and, therefore, defendants’ motion to dismiss is

denied as to this particular cause of action.

                                           IV.

       Shafiq requests an award of attorney’s fees for both of her causes of action. 82

“It is beyond peradventure that, under Louisiana law, attorney’s fees are recoverable

only if they are authorized by statute or by contract.” Homestead Ins. Co. v. Guar.

Mut. Life Co., 459 F. App’x 398, 404 (5th Cir. 2012) (citations omitted). The Fifth

Circuit has recognized that a plaintiff urging a breach of contract claim is not

necessarily entitled to attorney’s fees. See Homestead, 459 F. App’x at 404; see also

Sher v. Lafayette Ins. Co., 2007-2441, p. 18 (La. 4/8/08); 988 So. 2d 186, 201 (denying

an award of attorney’s fees for plaintiff’s bad faith breach of contract claim). “A

breach of contract action does not fall within one of the limited exceptions to the




79 R. Doc. No. 28, at 8 ¶ 38.
80
   R. Doc. No. 28, at 8–9, ¶¶ 42–45.
81 R. Doc. No. 28, at 13 ¶ 68, 14 ¶ 73.
82 R. Doc. No. 28, at 13 ¶ 54, 15 ¶ 80.



                                            21
general rule; if the parties fail to expressly provide an obligation to pay attorney’s

fees, the law will not imply one.” Id. (citing Maloney v. Oak Builders, Inc., 235 So. 2d

386, 390 (La. 1970); Rutherford v. Impson, 366 So. 2d 944, 947 (La. Ct. App. 1978)).

An award of attorney’s fees is strictly construed because it is “exceptional and penal

in nature.” Id. at 405 (citations omitted).

         Defendants move to dismiss Shafiq’s claim for attorney’s fees because she has

not alleged a statutory or contractual basis for their recovery. Shafiq, however, asks

the Court to allow her more time to determine, through discovery, whether there is

any contractual basis for the recovery of attorney’s fees in this matter. 83 It is clear

that Shafiq does not have a statutory basis for attorney’s fees, and Shafiq has not

alleged a contractual basis for attorney’s fees in her second amended complaint.

Therefore, Shafiq’s claim for attorney’s fees must be dismissed pursuant to Rule

12(b)(6).

                                           V.

         In her reply, Shafiq requests leave to amend her complaint in the event the

Court grants any part of defendants’ motion to dismiss. 84 The Court declines Shafiq’s

request to amend her complaint.

         “The Court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). Although Rule 15(a)(2) provides a “general standard” by which courts should

assess motions to amend pleadings, such a standard is “tempered by the necessary




83   R. Doc. No. 26, at 17.
84   R. Doc. No. 26.

                                              22
power of a district court to manage a case.” Schiller v. Physicians Res. Grp. Inc., 342

F.3d 563, 566 (5th Cir. 2003). “Denial of leave to amend may be warranted for undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies, undue prejudice to the opposing party, or futility of a proposed

amendment.” United States v. Cardinal Health, Inc., 625 F.3d 262, 270 (5th Cir.

2010).

         The same day that Shafiq filed her response to defendants’ motion to dismiss,

wherein she requested leave to amend her complaint in the event the Court grants

any portion of defendants’ motion to dismiss, Shafiq filed a separate motion for leave

to amend her first amended complaint “to supplement additional factual details not

included in the First Amended Complaint.” 85 The Court granted the unopposed

motion. 86 Defendants then filed their reply memorandum asserting that the second

amended complaint did not cure the issues raised in defendants’ motion to dismiss

her first amended complaint. 87

         Considering that Shafiq had notice of the first amended complaint’s potential

deficiencies through the motion to dismiss, that she was permitted to amend the first

amended complaint to add factual allegations, and that she failed to provide any

reasons or evidence supporting her request to amend, “the Court will not entertain a

blanket request to amend the [second amended] complaint in the absence of showing




85 R. Doc. No. 25, at 2.
86 R. Doc. No. 26.
87 R. Doc. No. 32.



                                           23
some evidence that an amendment would not be futile.” Verrett v. Louisiana, No. 13-

188, 2013 WL 3874730, at * 3 (M.D. La. July 25, 2013) (Brady, J).

                                        VI.

      Accordingly,

      IT IS ORDERED that the motion to dismiss is GRANTED IN PART and

DENIED IN PART as stated fully herein.

      IT IS FURTHER ORDERED that the motion to dismiss Aishah Shafiq’s

claim for attorney’s fees is GRANTED and DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Aishah Shafiq’s request for leave to amend

her complaint in the event the Court grants any part of defendants’ motion to dismiss

is DENIED.

      New Orleans, Louisiana, March 13, 2019.



                                          _______________________________________
                                                    LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                         24
